.NOTE: This order is nonprecedential.

  Wniteb ~tates ~ourt of §ppea(s
      for tbe jfebera( ~irtuit

  PACESETTER, INC., (DOING BUSINESS AS ST.
          JUDE MEDICAL CRMD),
              Plaintiff-Appellee,
                              v.
                   SURMODICS, INC.,
                   Defendant-Appellant.


                          2012-1096


   Appeal from the United States District Court for the
Central District of California in Case No. ll-CV-3964,
Judge Ronald S.W. Lew.


                        ON MOTION


Before RADER, Chief Judge, GAJARSA and REYNA, Circuit
                       Judges.
REYNA, Circuit Judge.
                         ORDER
     Pacesetter, Inc. (St. Jude) moves to dismiss Surmod-
ics, Inc.'s appeal for lack of jurisdiction, or in the alterna-
PACESETTER v. SURMODICS                                   2


tive, to transfer to the United States Court of Appeals for
the Ninth Circuit. Surmodics opposes. St. Jude replies.
    St. Jude filed a declaratory judgment action at the
United States District Court for the Central District of
California relating to a royalty provision in St. Jude's
license agreement with Surmodics. The district court
held that the license was unambiguous in that St. Jude
only owed royalties to Surmodics on products that were
actually sold during the term of the agreement. The court
granted St. Jude's motion for summary judgment and
denied Surmodics's cross-motion for summary judgment.
This appeal followed.
    This is a court of limited jurisdiction. 28 U.S.C. §
1295. Based on our review, the district court's jurisdiction
did not arise in whole or in part under the laws governing
this court's appellate jurisdiction. The license dispute
does not require the resolution of a related question of
patent law, such as inventorship, infringement, invalidity,
or unenforceability. See Lab. Corp. of America Holdings
v. Metabolite Labs., Inc., 599 F.3d 1277, 1283-84 (Fed. Cir.
2010).
    St. Jude asks that, as an alternative to dismissal, the
case be transferred to the United States Court of Appeals
for the Ninth Circuit pursuant to 28 U.S.C. § 1631. The
court agrees that transfer is appropriate.
    Accordingly,
    IT Is ORDERED THAT:

    The motion is granted to the extent that the appeal is
transferred to the United States Court of Appeals for the
Ninth Circuit.
3                             PACESETTER   V.   SURMODICS


                              FOR THE COURT


      MAR   °B 2012             lsI Jan Horbaly
        Date                   Jan Horbaly
                               Clerk


cc: James A. Gale, Esq.
    Jake M. Holdreith, Esq.
s24


Issued As A Mandate: _ _M_AR_O_B_2_0_12_ _

                                                         FILED
                                                U.s' COURT OF APPEALS FOR
                                                   THE FEDERAL CIRCUIT

                                                    MAR U8 ZOll
                                                      JAN HORBALY
                                                         a.BIK